DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 2 September 2021:
	Claims 1-4 and 13-16 are amended.
	Claims 5-7, 17-19 and 25-29 are canceled.
	Claims 1-4, 8-16 and 20-24 are pending.




Allowable Subject Matter
Claims 1-4, 8-16 and 20-24 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for encryption management for storage devices, comprising a method of operation of a storage device including receiving a first request from a client device by a user for a first interaction and authenticating that the user is permitted for the first interaction with the storage device. The method also includes receiving a second request for a second interaction with the storage device and performing advanced capabilities testing on the user based on the second interaction. Based on the advanced capabilities testing, the method includes permitting the user to complete the second interaction.

The closest prior art are as follows:

Pizano et al. (U.S. Patent 7,962,755) discloses techniques for a computer program for enabling biometrically secured, transparent encryption and decryption providing a user interface that allows a user to drag and drop files into and out of a secure repository, wherein the program automatically encrypts files transferred into the repository and automatically decrypts files transferred out of the repository. However, unlike the instant invention, Pizano does not disclose “wherein performing the advanced capabilities testing on the user based on the second interaction comprises: requesting an advanced capabilities token from a proof of knowledge server corresponding to the user; redirecting the user to the proof of knowledge server including the advanced capabilities token; receiving an authentication token from the client device; requesting an access token from the proof of knowledge server using the authentication token; and permitting the user to complete the second interaction with the storage device comprises determining that the access token permits the second interaction.”

Grigg et al. (U.S. PGPub. 2015/0227726) discloses techniques for receiving a request from a user for access to at least one function associated with a first application; determining that access to at least one function requires user authentication; initiating sensing of an authentication validating carrier comprising a first credential; determining the first credential based at least in part on the sensed authentication validating carrier; validating the first credential, thereby resulting in a first successful user authentication; and granting access to at least one function associated with the first application based on the validation. However, unlike the instant invention, Grigg does not disclose “wherein performing the advanced capabilities testing on the user based on the second interaction comprises: requesting an advanced capabilities token from a proof of knowledge server corresponding to the user; redirecting the user to the proof of knowledge server including the advanced capabilities token; receiving an authentication token from the client device; requesting an access token from the proof of knowledge server using the authentication token; and permitting the user to complete the second interaction with the storage device comprises determining that the access token permits the second interaction.”

Reiner (U.S. PGPub. 2013/0311190) discloses techniques for speech analysis to provide real-time measurement of end-user stress, fatigue, and uncertainty in decision-making. The present invention monitors “technology-induced” stressors by increasing the inherent functionality of individual monitoring technologies, so as to perform multiple applications in a single setting. However, unlike the instant invention, Reiner does not disclose “wherein performing the advanced capabilities testing on the user based on the second interaction comprises: requesting an advanced capabilities token from a proof of knowledge server corresponding to the user; redirecting the user to the proof of knowledge server including the advanced capabilities token; receiving an authentication token from the client device; requesting an access token from the proof of knowledge server using the authentication token; and permitting the user to complete the second interaction with the storage device comprises determining that the access token permits the second interaction.”

SATO (U.S. PGPub. 2016/0337553) discloses techniques for a multi-function peripheral system when a user authentication result is received via a network in response to an instruction for user authentication issued by a user who has operated any of a plurality of user interfaces, a user interface, of the plurality of user interfaces, which has been operated by the user is determined. If the received user authentication result indicates a success, an operation by the user via the determined user interface is permitted. However, unlike the instant invention, Sato does not disclose “wherein performing the advanced capabilities testing on the user based on the second interaction comprises: requesting an advanced capabilities token from a proof of knowledge server corresponding to the user; redirecting the user to the proof of knowledge server including the advanced capabilities token; receiving an authentication token from the client device; requesting an access token from the proof of knowledge server using the authentication token; and permitting the user to complete the second interaction with the storage device comprises determining that the access token permits the second interaction.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-4, 8-16 and 20-24 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433